DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 23, 24, 28 and 29 of US Patent No. 10,635,590 (hereafter ‘590) contains every element of claims 30, 31, 43 and 44 of the instant application and as such anticipates claims 30, 31, 43 and 44 of the instant application.
As per claim 30, claims 12, 13, 28 and 29 of ‘590 anticipate every limitation of claim 30 of the instant application.
As per claim 31, claims 12 and 28 of ‘590 anticipate every limitation of claim 31 of the instant application.
As per claim 43, claims 12, 13, 23, 24, 28 and 29 of ‘590 anticipate every limitation of claim 43 of the instant application.
As per claim 44, claims 12, 23 and 28 of ‘590 anticipate every limitation of claim 44 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites, “wherein the cache lines in the subset are not to be demoted to the lower level cache or pushed to the one or more target cores' private cache.”  However, claim 30 recites the limitation, “a cache line push operation to push at least one of the plurality of cache lines from the first core's private cache to the one or more target cores' private cache”.  Further claim 33 recites the demotion of the cache lines within the subset.  It is unclear how claim 34 recites that the cache lines are not to be demoted or pushed, while claims 30 and 33 from which claim 34 depends recites the pushing and/or demotion of these cache lines. Claim 47 recites similar limitations and is rejected for the same reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-36, 38-41, 43-49 and 51-54 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Steely, JR et al. (US 2011/0145501) (hereafter Steely).
As per claims 30 and 43, Steely teaches an apparatus comprising: 
a set of counters to track accesses and/or demotions of a subset of a plurality of cache lines stored in a first core's private cache (fig. 4, 430 and 435), each counter corresponds to one of a plurality of cores (as illustrated in fig. 3; also see [0035]) and tracks a number of accesses and/or demotions that are associated with a corresponding core ([0041] describes incrementing accesses to cache lines); 
target core determination circuitry to determine, from the plurality of cores, one or more target cores based on one or more counter values tracked by the set of counters ([0049], demonstrates determining the core/cache based on one more counter values); and 

As per claims 31 and 44, Steely teaches wherein for each access or demotion of the cache lines in the subset, the counter corresponding to the core with which the access or the demotion is associated, is incremented ([0041]).
As per claims 32 and 45, Steely teaches wherein for each access or demotion of the cache lines in the subset, each of the counters that corresponds to a core that is not associated with the access or the demotion, is decremented ([0042]).
As per claims 33 and 46, Steely teaches wherein the plurality of cache lines are demotion candidates to be demoted from the first core's private cache to a lower level cache responsive to one or more executions of a cache line demotion operation by the first core, the lower level cache shared by the first core and at least one of the plurality of cores ([0042] wherein the higher level cache is construed to be the claimed lower level cache and as illustrated in fig. 1, the higher level cache of Steely is shared).
As per claims 34 and 47, Steely teaches wherein the cache lines in the subset are not to be demoted to the lower level cache or pushed to the one or more target cores' private cache (fig. 5, 565 wherein during this step, no demotion occurs).
As per claims 35 and 48, Steely teaches wherein an occurrence of one or more triggering events is to cause the target core determination circuitry to determine the one or more target cores (fig. 5, 545 wherein the event is a miss with RHC > threshold).
As per claims 36 and 49, Steely teaches wherein the apparatus further comprises a detection counter to track a total number of the accesses and/or the demotions to the cache lines 
As per claims 38 and 51, Steely teaches  wherein the one or more triggering events comprise a counter value of any one of the counters in the set of counters reaching an individual maximum threshold (fig. 5, 545, wherein the threshold is a max when demotion is performed).
As per claims 39 and 52, Steely teaches wherein the one or more triggering events comprise a counter value of any one of the counters in the set of counters reaching an individual minimum threshold (fig. 5, 545, wherein the threshold is a min with respect to spilling).
As per claims 40 and 53, Steely teaches wherein upon the occurrence of one or more triggering events, the target core determination circuitry is to determine a subset of counters from the set of counters, each counter in the subset having a counter value within a specific range, and wherein a subset of the plurality of cores which corresponds to the subset of counters is selected by the target core determination circuitry as the target cores ([0049], demonstrates determining the core/cache based on one more counter values).
As per claims 41 and 54, Steely teaches wherein when there is only one target core, the at least one of the plurality of cache lines is pushed to the target core's private cache via direct cache-to-cache transfer or via prefetch hints provided to a prefetcher of the one or more target core ([0025] describes how cache lines are directly sent from source to target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely as applied to claims 35 and 48 above, and further in view of Schuttenberg et al. (US 9,141,543) (hereafter Schuttenberg).
As per claims 37 and 50, Steely teaches all the limitations of claims 35 and 48.  Steely does not explicitly teach wherein the apparatus further comprises a timer, and the one or more triggering events comprise an expiration of the timer (col. 9, lines 10-line 30).
However, Schuttenberg teaches wherein the apparatus further comprises a timer, and the one or more triggering events comprise an expiration of the timer (col. 9, lines 10-line 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the timer of Schuttenberg with the apparatus of Steely because it provides an efficient means of writing data to main memory that produces the savings in time and power (col. 4, lines 40-45).
Claims 42 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely as applied to claims 40 and 53 above, and further in view of Wang et al. (US 2005/0027941) (hereafter Wang).
As per claims 42 and 55, Steely teaches all the limitations of claims 40 and 53.  Steely does not explicitly teach wherein when there is more than one target core, the at least one of the plurality of cache lines is multi-casted to each of the target cores.
However, Wang teaches wherein when there is more than one target core, the at least one of the plurality of cache lines is multi-casted to each of the target cores ([0037]).
.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edirisooriya (US 2006/0095679) teaches a method and apparatus for pashing data into a processor cache.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139